Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-21, 28-29, 35-37 have been canceled. Claims 38-44 have been added. Claims 22-27, 30-34, and 38-44 are pending. Claims 22-27, 30-34, and 38-44 have been examined. Claims 22-27, 30-34, and 38-44 have been rejected. Independent claims recite subject matters in provisional appl. 61/377841 filed 8/27/2010, so the priority date is 8/27/2010.

Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
The Applicant argues that Comsol 3.4 does not teach study options or study nodes as recited in independent claims 22 and 27, respectively, see p. 8 ¶ 2-3. The Examiner respectfully disagrees. On p. 29 7th bullet, Comsol teaches a model tree comprising a list of model properties. This list comprises commands for setting in any application mode, geometry, or model. Under each node a user can navigate the hierarchical tree below, and a user can select any node in the model tree to navigate. On p. 6 all paragraphs & p. 44 section Model Navigator – p. 45 bullet 5 and figure, Comsol teaches there are many applications included in the software. Furthermore, Comsol described an operation of selecting nodes in a model tree according to desired application such as Heat Transfer Application Mode, see p. 61 section Subdomain Settings ¶ 1, bullets 1-2, p. 65 section Electrical Properties bullets 1-2, p. 69 ¶ 1, bullets 1. These teachings indicate that Comsol 3.4 does teach study options or study nodes as recited in independent claims 22 and 27, respectively.
The Applicant, moreover, argues that Comsol 3.4 fails to teach result nodes that are part of a model tree, as recited in claims 22 and 27, see p. 9 ¶ 1. The Examiner respectfully disagrees. On p. 29 7th bullet and p. 44 section Model Navigator – p. 46 bullet 5 and figure, Comsol 3.4 teaches a model tree with comprising user-selectable nodes based on one or more selected physics options, which are applications such as Acoustics, Electromagnetics, etc. in figure on p. 45.
The Applicant, in addition, argues that Comsol 3.4 does not teach geometry node, materials node, physics node, and study node are graphically represented in a display associate with the Multiphysics modeling system as logically associated branches of the model tree as recited in claim 27, see p. 9 ¶ 1. The Examiner respectfully disagrees. On p. 36 ¶ 2 - bullets, Comsol teaches modeling, comprising a model tree, including drawing the device, corresponding creating a geometry node, creating mesh, defining the physics specifying material properties, corresponding to physics node and materials node. These nodes are displayed for selection in association with the Multiphysics modeling system as logically associated branches of the model tree, see pp. 44-63.
Claims 22 and 27 remain rejected as further discussed in rejection section below.
Claims 22-24, 26, 28, 30-32, and 34-37 argued allowable, see p. 9 ¶ 2, remain rejected.
Claims 25, 29, and 33, argued allowable for depending on respectively allowable independent claims, also remain rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9323503, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

As per claim 22, it is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 9323503. Claim 1 of the patent 9323503 contains all the limitations of claim 22 of the instant application. Claim 22 of the instant application, therefore, is not patently distinct from the earlier patent's claim 9323503 and as such are unpatentable for nonstatutory double patenting.

Application 16126247
Patent 9323503
A method for generating a model tree structure for a multiphysics modeling system configured to model combined systems having physical quantities represented in terms of partial differential equations, the method being executable on one or more processing units associated with the multiphysics modeling system, the method comprising the acts of:
receiving, via the one or more processing units, an input associated with a selection of at least one of a plurality of selectable physics options displayed on a display device, each of the selectable physics options associated with at least one of the combined systems;







receiving, via the one or more processing units, a second input associated with a selection of at least one of one or more selectable study options displayed on the display device, each of the selectable study options associated the combined systems, the study options corresponding to at least one of the plurality of selectable physics options; and

in response to receiving the second input, generating a model tree structure using the one or more processing units to graphically represent a multiphysics model data structure, the model tree structure including a plurality of user-selectable nodes generated based on one or more selected physics options and one or more study options, the user-selectable nodes being logically associated branches of the same generated model tree structure such that the plurality of user-selectable nodes include one or more parent nodes and one or more child nodes, the user-selectable nodes including one or more user-editable fields storing physical quantities and operations for modeling the combined systems, the one or more child nodes including non-exclusive child nodes representing modeling operations to generate contributions to equations associated with one or more geometric entities, wherein the non-exclusive child nodes include an indication that contributions to the equations coexist with contributions from other non-exclusive nodes on the one or more geometric entities
A method for generating a model tree structure for a multiphysics modeling system configured to model combined physical systems having physical quantities represented in terms of partial differential equations, the method being executable on one or more processing units associated with the multiphysics modeling system, the method comprising the acts of: 
transmitting, for display on one or more display devices, a plurality of selectable physics options for association with at least one of the combined physical systems; 
receiving, via the one or more processing units, a first input associated with a selection of at least one of the plurality of selectable physics options; 
transmitting, for display on the one or more display devices, one or more selectable study options for association with the combined physical systems, each transmitted study option corresponding to at least one of the plurality of selectable physics options; 
receiving, via the one or more processing units, a second input associated with a selection of at least one of the one or more selectable study options; and 
in response to receiving the second input, generating a model tree structure using the one or more processing units to graphically represent a multiphysics model data structure, the model tree structure including a plurality of user-selectable nodes generated from one or more selected physics options and one or more selected study options, the generated user-selectable nodes including one or more geometry nodes, one or more physics nodes, and one or more study nodes as logically associated branches of the same generated model tree structure such that the plurality of user-selectable nodes include one or more parent nodes and one or more child nodes to the one or more parent nodes, the geometry nodes including user-editable fields for receiving and storing user inputs defining a geometry of the combined physical systems, the user-selectable nodes including fields storing physical quantities for modeling the combined physical systems, at least one of the one or more child nodes including a field storing a modeling operation corresponding to at least one of the selected physics options and at least one of the one or more child nodes including another field storing a modeling operation corresponding to at least one of the selected study options for modeling the combined physical systems, wherein the one or more child nodes include exclusive and non-exclusive child nodes representing modeling operations to generate contributions to equations associated with one or more geometric entities, the exclusive child nodes overriding other nodes and representing contributions that do not coexist with contributions from other nodes on one or more of the geometric entities, the non-exclusive child nodes representing contributions that coexist with other contributions from other non-exclusive nodes.


Claims 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 9323503, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

As per claim 27, it is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of patent 9323503. Claim 7 of the patent 9323503 contains all the limitations of claim 27 of the instant application. Claim 27 of the instant application, therefore, is not patently distinct from the earlier patent's claim 9323503 and as such is unpatentable for nonstatutory double patenting.

Application 16126247
Patent 9323503
A method for solving a multiphysics model in a multiphysics modeling system, the multiphysics model representing combined physical systems having physical quantities represented in terms of partial differential equations, the multiphysics modeling system being configured to receive model inputs via a model tree, the method being executable on one or more processing units associated with the multiphysics modeling system, the method comprising the acts of:
generating, via the one or more processing units, a geometric representation of the combined systems, the geometric representation being at least partially based on data received via a geometry node;









assembling physical properties for the geometric representation of the combined systems, the physical properties being at least partially based on data received via a materials node;







assembling physics quantities and boundary conditions for one or both of the geometric representation and the physical properties of the combined systems, the assembling of the physics quantities and boundary conditions being at least partially based on selected physics options received via a physics node; and

















generating, via the one or more processing units, a solution for the multiphysics model of the combined systems, the solution being based on one or more of the partial differential equations for one or more study steps associated with the assembled physics quantities and boundary conditions, the study steps being represented by a study node or a child node to the study node,
wherein the study node, or the child node to the study node, represents one or more of discretization, solution sequences, and/or solver settings for the equations,
wherein the geometry node, materials node, physics node, and study node are graphically represented in a display associated with the multiphysics modeling system as logically associated branches of a same model tree structure for the multiphysics model.
A method for solving a multiphysics model in a multiphysics modeling system, the multiphysics model representing combined physical systems having physical quantities represented in terms of partial differential equations, the multiphysics modeling system being configured to receive model inputs via a model tree, the method being executable on one or more processing units associated with the multiphysics modeling system, the method comprising the acts of: 
generating, via the one or more processing units, a geometric representation of the combined physical systems, the geometric representation at least partially corresponding to data received via a first geometry node and one or more secondary geometry nodes, the one or more secondary geometry nodes being geometry child nodes to the first geometry node such that the first geometry node is a geometry parent node to the geometry child nodes, the geometry child nodes representing geometry operations corresponding to the combined physical systems; 
assembling physical properties for the geometric representation of the combined physical systems, the physical properties at least partially corresponding to data received via a first materials node and one or more secondary materials nodes, the one or more secondary materials nodes being materials child nodes to the first materials node such that the first materials node is a materials parent node to the materials child nodes, the materials child nodes representing modeling operations for evaluating material properties; 
assembling physics quantities and boundary conditions for one or both of the geometric representation and the physical properties of the combined physical systems, the assembling of the physics quantities and boundary conditions being at least partially based on selected physics options received via a physics node; 
generating exclusive and non-exclusive contributions to partial differential equations using operations represented by exclusive and non-exclusive child nodes to one or both of the first materials node or the physics node, the exclusive and non-exclusive child nodes representing modeling operations to generate contributions to equations associated with one or more geometric entities, the exclusive child nodes overriding other nodes and representing contributions that do not coexist with contributions from other nodes on one or more of the geometric entities, the non-exclusive child nodes representing contributions that coexist with other contributions from other non-exclusive nodes; and 
generating, via the one or more processing units, a solution for the multiphysics model of the combined physical systems, the solution being based on partial differential equations for one or more study steps represented in one or more study child nodes to a study parent node, the study steps corresponding to the assembled physics quantities and boundary conditions, 





wherein the geometry nodes, materials nodes, physics node, and study nodes are graphically represented in a display associated with the multiphysics modeling system as logically associated branches of a model tree for the multiphysics model; and
storing the solution in one or more memory devices, the solution and the logically associated branches of the model tree for the multiphysics model being configured for display on one or more user interfaces associated with the multiphysics modeling system.


Claims 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13, 11 of U.S. Patent No. 9323503, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.

As per claim 40, it is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of patent 9323503. Claim 40 comprises limitations analogous to those in claim 27. They are, therefore, rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 22-24, 26-27, 30-34, and 38-44 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Comsol (Comsol Multiphysics Quick Start and Quick Reference Version 3.4, Oct 2007).

As per claim 22, Comsol teaches a method for generating a model tree structure for a multiphysics modeling system configured to model combined systems having physical quantities represented in terms of partial differential equations, the method being executable on one or more processing units associated with the multiphysics modeling system (p. 5 ¶ 1), the method comprising the acts of:
receiving, via the one or more processing units, an input associated with a selection of at least one of a plurality of selectable physics options displayed on a display device, each of the selectable physics options associated with at least one of the combined systems (p. 8 ¶ 2 - p. 9 ¶ 5th bullet; Comsol teaches using a menu to display options of selectable physics on a GUI associated with at least one combined systems to input selection; combined systems correspond to a plurality of systems combined into a multiphysics modeling system comprising such physics modeling systems as acoustics, chemical reactions, electromagnetics etc. as listed on p. 6);
receiving, via the one or more processing units, a second input associated with a selection of at least one of one or more selectable study options displayed on the display device, each of the selectable study options associated the combined systems, the study options corresponding to at least one of the plurality of selectable physics options (p. 27 last paragraph – p. 29 ¶ 7; Comsol teaches GUI with options associated with the combined systems to select objects to display a model tree of an object); and
in response to receiving the second input, generating a model tree structure using the one or more processing units to graphically represent a multiphysics model data structure, the model tree structure including a plurality of user-selectable nodes generated based on one or more selected physics options and one or more study options, the user-selectable nodes being logically associated branches of the same generated model tree structure such that the plurality of user-selectable nodes include one or more parent nodes and one or more child nodes (p. 27 last paragraph, p. 29 ¶ 1-7; Comsol teaches selecting an option in a GUI to display a model tree; a model tree inherently comprises nodes of parent and child nodes relationship, and the model tree comprises nodes of application mode, geometry, or mode that are user-selectable for navigation), the user-selectable nodes including one or more user-editable fields storing physical quantities and operations for modeling the combined systems, the one or more child nodes including non-exclusive child nodes representing modeling operations to generate contributions to equations associated with one or more geometric entities, wherein the non-exclusive child nodes include an indication that contributions to the equations coexist with contributions from other non-exclusive nodes on the one or more geometric entities (p.14 3rd bullet of section The PDE Modes, p. 29 7th bullet, p. 85 5th bullet; Comsol teaches generating geometrical model tree comprising boundary segments, edges, and vertices; these boundary segments, edges, and vertices are associated with analyses involving PDE modes; these teachings in combination mean these boundary segments, edges, and vertices coexist with other operations/equations, so they correspond to non-exclusive nodes as recited; it is also in accordance with the instant application’s specification ¶ 00625; on p. 29 7th bullet, Comsol teaches a model tree comprising a list of model properties. This list comprises commands for setting in any application mode, geometry, or model. Under each node a user can navigate the hierarchical tree below, and a user can select any node in the model tree to navigate; on p. 6 all paragraphs & p. 44 section Model Navigator – p. 45 bullet 5 and figure, Comsol teaches there are many applications included in the software; furthermore, Comsol described an operation of selecting nodes in a model tree according to desired application such as Heat Transfer Application Mode, see p. 61 section Subdomain Settings ¶ 1, bullets 1-2, p. 65 section Electrical Properties bullets 1-2, p. 69 ¶ 1, bullets 1; these paragraphs describe an operation of selecting nodes in a model tree according to desired application such as Heat Transfer Application Mode).

As per claim 23, Comsol teaches the method of claim 22, further comprising receiving, via the one or more processing units, an input associated with a selection of space dimensions for at least one of the combined systems (p. 45 section Options and Setting all paragraphs – p. 46 bullet 5; Comsol teaches select a space dimension of Kevin degree in this example and other dimensions such as mV, S/m^2).

As per claim 24, Comsol teaches the method of claim 22, wherein the selectable nodes are further configured for display on a user interface associated with the multiphysics modeling system (p. 46 bullet 5; the figure in this bullet illustrate displaying on a user interface associated with the multiphysics modeling system as recited in this claim).

As per claim 26, Comsol teaches the method of claim 22, further comprising in response to receiving an input associated with the selection of a node, displaying an identifying setting of a geometric entity associated with the selected node and further displaying information about non-exclusive nodes related to the selected node (p. 30 section Navigating The Selection And Display Modes; the paragraph and bullets in this section teach selection of point, edge, boundary of a model and display of relevant selected part of the model).

As per claim 27, Comsol teaches a method for solving a multiphysics model in a multiphysics modeling system, the multiphysics model representing combined physical systems having physical quantities represented in terms of partial differential equations, the multiphysics modeling system being configured to receive model inputs via a model tree, the method being executable on one or more processing units associated with the multiphysics modeling system (p. 5 ¶ 1), the method comprising the acts of:
generating, via the one or more processing units, a geometric representation of the combined systems, the geometric representation being at least partially based on data received via a geometry node (p. 36 ¶ 2-10, p. 49 bullets 12-16; Comsol teaches generating a model, comprising a model tree, consisting of geometric representation of a drawn device of the combined systems as recited);
assembling physical properties for the geometric representation of the combined systems, the physical properties being at least partially based on data received via a materials node (p. 36 ¶ 2-10, p. 63 bullets 6-8; Comsol teaches generating a model, comprising a model tree, consisting of specifying material properties for material node(s) in the model tree);
assembling physics quantities and boundary conditions for one or both of the geometric representation and the physical properties of the combined systems, the assembling of the physics quantities and boundary conditions being at least partially based on selected physics options received via a physics node (p. 36 ¶ 2-10, p. 44 bullet 2-4, p. 61 section Subdomain Settings ¶ 1; Comsol teaches generating a model, comprising a model tree, consisting of defining the physics and inputting data comprising physics properties); and
generating, via the one or more processing units, a solution for the multiphysics model of the combined systems, the solution being based on one or more of the partial differential equations for one or more study steps associated with the assembled physics quantities and boundary conditions, the study steps being represented by a study node or a child node to the study node (p.14 3rd bullet of section The PDE Modes, p. 37 section Model Definition – p. 38 last paragraph, p. 44 ¶ 6-7; Comsol teaches using input settings to simulate and solve for solution using partial differential equations describing the model comprising the boundaries, edges, or points, which correspond to study nodes or child nodes to the study nodes),
wherein the study node, or the child node to the study node, represents one or more of discretization, solution sequences, and/or solver settings for the equations (p.14 3rd bullet of section The PDE Modes, p. 37 section Model Definition – p. 38 last paragraph; Comsol teaches using input settings to simulate and solve for solution using partial differential equations describing the model comprising the boundaries, edges, or points, which correspond to study nodes or child nodes to the study nodes),
 wherein the geometry node, materials node, physics node, and study node are graphically represented in a display associated with the multiphysics modeling system as logically associated branches of a same model tree structure for the multiphysics model (on p. 36 ¶ 2 - bullets, Comsol teaches modeling, comprising a model tree, including drawing the device, corresponding creating a geometry node, creating mesh, defining the physics specifying material properties, corresponding to physics node and materials node; these nodes are displayed for selection in association with the Multiphysics modeling system as logically associated branches of the model tree, see pp. 44-63).

As per claim 30, these limitations have already been discussed in claim 26. They are, therefore, rejected for the same reasons.

As per claim 31, Comsol teaches the method of claim 27, further comprising displaying the solution on a user interface, wherein the solution is configured to be displayed in a 2-D graphical form (p. 77 bullet 5 and the figure right below; Comsol teaches displaying a solution of temperature increase at different potentials in 2D).

As per claim 32, Comsol teaches the method of claim 27, further comprising displaying the solution on a user interface, wherein the solution is configured to be displayed in a 3-D graphical form (p. 76 bullet 6 and the figure right below; Comsol teaches displaying a solution in a GUI in 3D).

As per claim 33, Comsol teaches the method of claim 27, further comprising displaying the solution on a user interface, wherein the solution is configured to be displayed in a tabular form (p. 73 ¶ 3 – p. 75 ¶ 3; Comsol teaches creating a table comprising variables and values for boundaries to be filled out after an analysis and display).

As per claim 34, Comsol teaches the method of claim 27, wherein the geometry node, the materials node, the physics node, and the study node are each selectable via a user interface and include fields for storing physical quantities and operations for modeling the combined systems (p. 29 ¶ 1-7, p. 44 bullets 1-5p; Comsol teaches model tree comprising of nodes, which correspond to subdirectories or branches and equations; one or more of nodes are selectable via GUI and have fields, see figure right below bullet 5 on p. 46 as an example, to set values of physical quantities and operations for modeling).

As per claim 38, Comsol teaches the method of claim 27, further comprising a study node representing a stationary study step (p. 5 4th bullet; Comsol teaches performing stationary analysis corresponding to a stationary study step).

As per claim 39, Comsol teaches the method of claim 38, further comprising a study node representing a time dependent study step (p. 5 4th bullet; Comsol teaches performing time dependent analysis corresponding to a time dependent study step).

As per claim 40, Comsol teaches a method for solving a multiphysics model in a multiphysics modeling system, the multiphysics model representing combined physical systems having physical quantities represented in terms of partial differential equations, the multiphysics modeling system being configured to receive model inputs via a model tree, the method being executable on one or more processing units associated with the multiphysics modeling system (p. 5 ¶ 1), the method comprising the acts of:
generating, via the one or more processing units, a geometric representation of the combined physical systems, the geometric representation at least partially based on data received via a geometry node (p. 36 ¶ 2-10, p. 49 bullets 12-16; Comsol teaches generating a model, comprising a model tree, consisting of geometric representation of a drawn device of the combined systems as recited);
assembling physical properties for the geometric representation of the combined physical systems (p. 36 ¶ 2-10, p. 63 bullets 6-8; Comsol teaches generating a model, comprising a model tree, consisting of specifying material properties for material node(s) in the model tree, corresponding to physical properties),
assembling physics quantities and boundary conditions for the geometric representation and/or the physical properties of the combined physical systems, the assembling of the physics quantities and boundary conditions at least partially based on selected physics options received via a physics node (p. 36 ¶ 2-10, p. 44 bullet 2-4, p. 61 section Subdomain Settings ¶ 1; Comsol teaches generating a model, comprising a model tree, consisting of defining the physics and inputting data comprising physics properties);
generating, via the one or more processing units, a solution for the multiphysics model of the combined physical systems (p. 37 section Model Definition – p. 38 last paragraph, p. 44 ¶ 6-7; Comsol teaches using input settings to simulate and solve for solution using partial differential equations describing the model); and
generating simulation results for the solution of the multiphysics model, the simulation results and operations for generating the simulation results being represented by a result node and optionally result child nodes (p. 39 ¶ 1 Fig. 2-2, p. 71 all paragraphs and figure; The paragraph and figure describe and illustrate simulation results and options to selection operations to generate results, comprising result child nodes),
wherein the geometry node, physics node, and results node are graphically represented in a display associated with the multiphysics modeling system as logically associated branches of a same generated model tree for the multiphysics model (on p. 36 ¶ 2 - bullets, Comsol teaches modeling, comprising a model tree, including drawing the device, corresponding creating a geometry node, creating mesh, defining the physics specifying material properties, corresponding to physics node and materials node; these nodes are displayed for selection in association with the Multiphysics modeling system as logically associated branches of the model tree, see pp. 44-63).

As per claim 41, Comsol teaches the method of claim 35, wherein the result node and/or result child nodes represent tables and/or table settings (p. 73 ¶ 3 – p. 75 ¶ 3; Comsol teaches creating a table comprising variables and values for boundaries to be filled out after an analysis and display).

As per claim 42, Comsol teaches the method of claim 35, wherein the result node and/or result child nodes represent plots or plot settings (p. 71 all paragraphs – p. 72 ¶ 3 & figure; Comsol teaches generating and plotting results of analyses on geometry model comprising boundaries, edges, and vertices).

As per claim 43, Comsol teaches the method of claim 35, wherein the result node and/or result child nodes are associated with settings for generating user customizable plots (p. 71 all paragraphs & figure; Comsol teaches selectively generating and plotting certain boundaries, areas; this teaching reads onto the claim).

As per claim 44, the method of claim 35, wherein the result node and/or result child nodes are associated with settings for generating predetermined plots (p. 71 all paragraphs – p. 72 ¶ 3 & figure; Comsol teaches generating and plotting results of analyses on geometry model comprising boundaries, edges, and vertices; this teaching reads onto the result node and/or result child nodes are associated with settings for generating predetermined plots).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comsol as applied to claim 22 above, and further in view of Kiji (US 2004/0205058). 

As per claim 25, Comsol does not teach the method of claim 22, wherein the exclusive nodes are labeled with symbols distinguishing the non-exclusive nodes from other nodes in the model tree.
	However, Kiji teaches:
the exclusive nodes are labeled with symbols distinguishing the exclusive nodes from other nodes in the model tree (¶ 0015, 0096; Kiji teaches labeling data nodes with IDs and identifying exclusive nodes in a model tree and labeling them differently from other nodes; this teaching suggests non-exclusive nodes, which correspond to nodes that are not exclusive, are labeled differently from exclusive nodes).
Comsol and Kiji are analogous art because they are in the same field of physics-based modeling and simulating. At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Comsol and Kiji. One of ordinary skill in the art would have been motivated to make such a combination because Kiji’s teachings would have identified and discriminated nodes with data suffice to be exclusive from other nodes, which are not exclusive (¶ 0096).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
 /REHANA PERVEEN/ Supervisory Patent Examiner, Art Unit 2148